Citation Nr: 1715484	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  04-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to July 1969. 

This appeal came before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Regional Office (RO) in Atlanta, Georgia.

In a decision dated in May 2012, the Board denied the claim for entitlement to a TDIU and a claim for entitlement to a rating higher than 10 percent for residuals of a gunshot wound to the right chest with hemothorax and retained foreign body.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge Memorandum decision dated in March 2014, the Court vacated the Board's decision and remanded it to the Board.  The appeal was remanded in October 2014 for additional development consistent with the Court's memorandum decision.  In March 2016 the Board denied the claim for entitlement to a rating higher than 10 percent for residuals of a gunshot wound to the right chest with hemothorax and retained foreign body and remanded the claim for entitlement to a TDIU for additional development.  

The issue of entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16 (b) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Service connection is currently in effect for residuals of a gunshot wound to the right chest with hemothorax and retained foreign body, rated as 10 percent disabling, and right inguinal hernia, rated as noncompensably disabling.  The Veteran's combined rating throughout the appeal is 10 percent.  



CONCLUSION OF LAW

The criteria for a schedular TDIU under 38 C.F.R. § 4.16 (a) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). 

Similarly, given that there is no additional information or evidence that could be obtained to substantiate the claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a), any error by the AOJ in substantially complying with the Board's prior remands is harmless error, and it would not be prejudicial to the Veteran to proceed with adjudication of this matter.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2016).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

In this case, service connection is currently in effect for residuals of a gunshot wound to the right chest with hemothorax and retained foreign body, rated as 10 percent disabling, and right inguinal hernia, rated as noncompensably disabling.  The Veteran's combined rating throughout the appeal is 10 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), a TDIU under 38 C.F.R. § 4.16(a) is denied. 


ORDER

Entitlement to a TDIU due to service the connected disabilities under 38 C.F.R. § 4.16(a) is denied.


REMAND

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In October 2014, the issue of entitlement to a TDIU was remanded to obtain an opinion regarding employability.  In the March 2015 VA muscle injury examination report, the examiner checked the 'Yes' box indicating that the Veteran's service-connected disability impacts his ability to work as he experiences pain; however, the examiner did not provide further comment.  

In April 2016, the Board remanded the claim for an opinion regarding the Veteran's occupational limitations as a result of the service-connected disabilities.  In a medical statement in April 2016 the examiner noted that the Veteran's functional impairments from his service-connected disabilities in a physical or sedentary occupational setting were no repetitive heavy lifting in an eight hour work day, or carrying of greater than 50 pounds.  The examiner noted that the Veteran's usual occupation was a supply technician and his duties involved typing reports and performing light weights.  However, the Veteran has consistently reported an occupational history of construction work.  As such, the April 2016 VA opinion does not accurately reflect consideration of the Veteran's education and occupational experience.  The Board finds the opinion inadequate, as consideration of the Veteran's level of education, any special training, and previous work experience may be part of a TDIU determination.  See 38 C.F.R. § 4.16 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA opinion from an appropriate medical professional to describe the functional impact, of the Veteran's service-connected disabilities.  The claims file must be provided to and reviewed by the examiner, and a notation that the claims file was reviewed must be included in the opinion.  The examiner must elicit from the record the Veteran's full work and educational history.  

The examiner is asked to describe the types of limitations the Veteran would experience as a result of his service-connected residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body and inguinal hernia, right, considering his education and occupational experience.  Any specific limitations, such as an inability to tolerate prolonged standing, walking or sitting should be noted, and the examiner should note any other tasks that would be difficult or impossible as applicable to the Veteran's work and educational background.

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.

2.  Readjudicate the issue of entitlement to a TDIU, including the question of whether referral for extraschedular consideration is warranted. 

3.  If TDIU is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


